Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. This office action is in response to application filed 05/26/2020 in which claims 1-20 are pending.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-18 of U.S. Patent No. US 10674119 B2 in view of Fernandez et al. (US 2015/0035987 A1).

Instant application:16/883,313
US Patent: 10674119 B2
1. A method of using a doorbell comprising: 4transmitting, via UDP, at least a portion of video data that represents a video and at 5least a portion of audio data that represents audio to a remote computing device that is 6communicatively coupled to the doorbell, wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button, and a visitor detection system including at least one of a 8camera, a microphone, and a motion detector; and 9transmitting, via TCP, the video data and the audio data to a remote server 10communicatively coupled to the doorbell.  
122. The method of Claim 1, further comprising pausing transmitting, via TCP, the 13video data and the audio data to the remote server in response to exceeding a predetermined 14transmission capacity between the doorbell and at least one of the remote computing device 15and the remote server being less than a predetermined threshold.


further comprising detecting, via the visitor detection 18system, a presence of a visitor.
2.  The method of claim 1, further comprising detecting, via the visitor detection system, a presence of a visitor. 
wherein recording the video data, recording the audio 21data, transmitting at least the portion of the video data and at least the portion of the audio 22data to the remote computing device, and transmitting the video data and the audio data to 23the remote server are performed concurrently.
3.  The method of claim 1, wherein recording the video data, recording the audio data, transmitting at least the portion of the video data and at least the portion of the audio data to the remote computing device, and transmitting the video data and the audio data to the remote server are performed concurrently.
5. The method of Claim 2, wherein the video data defines a larger video file size 26than the portion of the video data, and the audio data defines a larger audio file size than 27the portion of the audio data.
4.  The method of claim 1, wherein the video data defines a larger video file size than the portion of the video data, and the audio data defines a larger audio file size than the portion of the audio data
6. The method of Claim 2, wherein pausing transmitting, via TCP, the video data 30and the audio data to the remote server is performed in response to receiving a request from 31 the remote computing device.
5.  The method of claim 1, wherein pausing transmitting, via TCP, the video data and the audio data to the remote server is performed in response to receiving a request from the remote computing device.
-69-7. The method of Claim 6, wherein the request is generated by a user selecting an input on a display screen of the remote computing device.  
6.  The method of claim 5, wherein the request is generated by a user selecting an input on a display screen of the remote computing device.
further comprising transmitting, via TCP, the video 6data and the audio data from the remote server to the remote computing device.
7.  The method of claim 1, further comprising transmitting, via TCP, the 
video data and the audio data from the remote server to the remote computing 
device. 
9. The method of Claim 8, wherein the video data and the audio data transmitted, 9via TCP, from the remote server to the remote computing device is available for viewing 10and listening on the remote computing device at least a first predetermined amount of time 11after the recording began.
10. The method of Claim 9, wherein the first predetermined amount of time is 15 14minutes.
8.  The method of claim 7, wherein the video data and the audio data transmitted, via TCP, from the remote server to the remote computing device is available for viewing and listening on the remote computing device at least a first predetermined amount of time after the recording began, wherein the first predetermined amount of time is 15 minutes.
11. The method of Claim 2, further comprising storing, via a ring buffer of the 17doorbell, a predetermined amount of video and audio.
12. The method of Claim 11, wherein the predetermined amount of video and audio 20comprises 20 minutes of video and audio.
wherein the ring buffer processes a queue of the video 23data and audio data in a first in first out manner.

the doorbell, a predetermined amount of video and audio, wherein the predetermined amount of video and audio comprises 20 minutes of video and 

wherein transmitting the video data and audio data to 26the remote server occurs at a rate that is faster than the camera records the video data and 27the microphone records the audio data.
10.  The method of claim 9, wherein transmitting the video data and audio data to the remote server occurs at a rate that is faster than the camera records the video data and the microphone records the audio data.
15. The method of Claim 2, wherein the remote computing device comprises at 30least one of a smart phone and a tablet.
11.  The method of claim 1, wherein the remote computing device comprises at least one of a smart phone and a tablet.
16. The method of Claim 2, wherein the remote server is remotely located with 2 respect to both the remote computing device and the doorbell.
12.  The method of claim 1, wherein the remote server is remotely located with respect to both the remote computing device and the doorbell. 
17. A doorbell system comprising: 5a doorbell; 6a communication module coupled to the doorbell, the communication module 7configurable to transmit, via UDP, at least a portion of video data and at least a portion of 8audio data to a remote computing device communicatively coupled to the doorbell, and the 9communication module configurable to transmit, via TCP, the video data and the audio 10data to a remote server communicatively coupled to the doorbell; and 11a ring buffer communicatively coupled to the communication module, wherein the 12ring buffer stores a first predetermined amount of video that represents the video data and 13a first predetermined amount of audio that represents the audio data, wherein the ring buffer 14processes a queue of the video data and audio data in a first in first out manner

coupled to the doorbell, the communication transmitter configurable to transmit, via UDP, at least a portion of video data and at least a portion of audio 
being less than a predetermined threshold; and a ring buffer communicatively coupled to the communication transmitter, wherein the ring buffer stores a first predetermined amount of video that represents the video data and a first predetermined amount of audio that represents the audio data, wherein the ring buffer processes a 
The doorbell system of Claim 17, wherein TCP transmitted video and audio is 17stored on the remote server and represents a full version of the video data and the audio 18data, and wherein UDP transmitted video and audio represents a partial version of the video 19data and the audio data and is live-streamed on the remote computing device in near real- 20time to the video being recorded by the doorbell and the audio being recorded by the 21doorbell.
16.  The doorbell system of claim 15, wherein TCP transmitted video and audio is stored on the remote server and represents a full version of the video data and the audio data, and wherein UDP transmitted video and audio represents 
a partial version of the video data and the audio data and is live-streamed on the remote computing device in near real-time to the video being recorded by the doorbell and the audio being recorded by the doorbell. 
2319. The doorbell system of Claim 18, wherein the TCP transmitted video and audio 24file is able to be replayed on the remote computing device at least 15 minutes after the recording began.  
17.  The doorbell system of claim 16, wherein the TCP transmitted video and audio file is able to be replayed on the remote computing device at least 15 minutes after the recording began.
20. The doorbell system of Claim 17, wherein the first predetermined amount of 28video comprises up to 20 minutes of video and the first predetermined amount of audio comprises up to 20 minutes of audio.




Referring to claim 1 although conflicting US Patent: 10674119 B2, does not explicitly disclose what’s claimed in instant application: 16/883,313: wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button.
 	However, in the same field of endeavor Fernandez et al. (US 2015/0035987 A1). discloses the deficient claim limitation: wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button in Para[0030] – [0033] & Fig.1  each doorbell 130 may comprise an audio/video intercom doorbell.  An audio/video intercom doorbell can include a camera, a microphone, a speaker, and one or more doorbell user interfaces (such as a button, a touchscreen, or the like.  Each doorbell 130 may be communicatively coupled to the control box 110. & audio/video door phone system 100 which process doorbell events such as visitor pressing doorbell. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine US Patent: 10674119 B2 and Fernandez et al., the motivation being to implement an intercom is coupled to a doorbell and configured to maintain an audio channel disabled during the live video feed until the client user activates the audio channel for communication with the visitor. 



 

s 1-9, 12, 14, 17-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11, 13-16 of U.S. Patent No. US 10687029 B2 in view of Fernandez et al. (US 2015/0035987 A1).

Instant application:16/883,313
U.S. Patent: 10687029 B2
1. A method of using a doorbell comprising: 4transmitting, via UDP, at least a portion of video data that represents a video and at 5least a portion of audio data that represents audio to a remote computing device that is 6communicatively coupled to the doorbell, wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button, and a visitor detection system including at least one of a 8camera, a microphone, and a motion detector; and 9transmitting, via TCP, the video data and the audio data to a remote server 10communicatively coupled to the doorbell.
2. The method of Claim 1, further comprising pausing transmitting, via TCP, the 13video data and the audio data to the remote server in response to exceeding a predetermined 14transmission capacity between the doorbell and at least one of the remote computing device 15and the remote server being less than a predetermined threshold.

3. The method of claim 2, further comprising: transmitting, via UDP, at least the portion of the video data and at least a portion of the audio data to the remote computing device; and transmitting, via TCP, the video data and the audio data to the remote server.
 further comprising detecting, via the visitor detection 18system, a presence of a visitor.
2. The method of claim 1, further comprising detecting, via the visitor detection system, a presence of a visitor. 
4. The method of Claim 2, wherein recording the video data, recording the audio 21data, transmitting at least the portion of the video data and at least the portion of the audio 22data to the remote computing device, and transmitting the video data and the audio data to 23the remote server are performed concurrently.
4.  The method of claim 3, wherein the steps of recording the video data, recording the audio data, transmitting at least the portion of the video data and at least the portion of the audio data to the remote computing device, and transmitting the video data and the audio data to the remote server are performed concurrently.
wherein the video data defines a larger video file size 26than the portion of the video data, and the audio data defines a larger audio file size than 27the portion of the audio data.
5.  The method of claim 3, wherein the video data defines a larger video file size than the portion of the video data, and the audio data defines a larger audio file size than the portion of the audio data.
6. The method of Claim 2, wherein pausing transmitting, via TCP, the video data 30and the audio data to the remote server is performed in response to receiving a request from the remote computing device.
6.  The method of claim 3, wherein pausing the step of transmitting, via TCP, the video data and the audio data to the remote server is performed in response to receiving a request from the remote computing device.
7. The method of Claim 6, wherein the request is generated by a user selecting an 3input on a display screen of the remote computing device.
7.  The method of claim 6, wherein the request is generated by a user selecting an input on a display screen of the remote computing device.
8. The method of Claim 2, further comprising transmitting, via TCP, the video 6data and the audio data from the remote server to the remote computing device.
8. The method of claim 3, further comprising transmitting, via TCP, the video data and the audio data from the remote server to the remote computing device.
9. The method of Claim 8, wherein the video data and the audio data transmitted, 9via TCP, from the remote server to the remote computing device is available for viewing 10and listening on the remote computing device at least a first predetermined amount of time 11after the recording began.

20comprises 20 minutes of video and audio.  

10.  The method of claim 3, further comprising storing, via a ring buffer of the doorbell, up to 20 minutes of video and audio, and wherein the ring buffer processes a queue of the video data and the audio data in a first in first out manner.
14. The method of Claim 11, wherein transmitting the video data and audio data to 26the remote server occurs at a rate that is faster than the camera records the video data and 27the microphone records the audio data.
11.  The method of claim 10, wherein transmitting the video data and audio data to the remote server occurs at a rate that is faster than the camera records the video data and the microphone records the audio data.
17. A doorbell system comprising: 5a doorbell; 6a communication module coupled to the doorbell, the communication module 7configurable to transmit, via UDP, at least a portion of video data and at least a portion of 8audio data to a remote computing device communicatively coupled to the doorbell, and the 9communication module configurable to transmit, via TCP, the video data and the audio 10data to a remote server communicatively coupled to the doorbell; and 11a ring buffer communicatively coupled to the communication module, wherein the 12ring buffer stores a first predetermined amount of video that represents the video data and 13a first predetermined amount of audio that represents the audio data, wherein the ring buffer 14processes a queue of the video data and audio data in a first in first out manner.
20. The doorbell system of Claim 17, wherein the first predetermined amount of 28video comprises up to 20 minutes of video and the first predetermined amount of audio  comprises up to 20 minutes of audio

presence of a visitor;  a communication transmitter coupled to the doorbell housing, the communication transmitter configurable to transmit at least a portion of the video data and at least a portion of the audio data to a remote computing device that is communicatively coupled to the doorbell, and the communication transmitter configurable to transmit the video data and the audio data to a remote server that is communicatively coupled to the doorbell, and the communication transmitter configurable to pause transmitting, via TCP, the video data and the audio data to the remote server in response to exceeding a predetermined transmission capacity between the doorbell and at least one of the remote computing device and the remote server 
14.  The doorbell system of claim 13, wherein the communication transmitter transmits, via UDP, at least the portion of the video data and at least a portion of the audio data to the remote computing device, and the communication transmitter transmits, via TCP, the video data and the audio data to the remote server.    
15.  The doorbell system of claim 14, further comprising a ring buffer communicatively coupled to the communication transmitter, wherein the ring buffer stores up to 20 minutes of video that represents the video data and up to 20 minutes of audio that represents the audio data, wherein the ring buffer processes a queue of the video data and audio data in a first in first out manner. 
wherein TCP transmitted video and audio is 17stored on the remote server and represents a full version of the video data and the audio 18data, and wherein UDP transmitted video and audio represents a partial version of the video 19data and the audio data and is live-streamed on the remote computing device in near real- 20time to the video being recorded by the doorbell and the audio being recorded by the 21doorbell.



Referring to claim 1 although conflicting US Patent: 10674119 B2, does not explicitly disclose what’s claimed in instant application: 16/883,313: wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button.
 	However, in the same field of endeavor Fernandez et al. (US 2015/0035987 A1). discloses the deficient claim limitation: wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button in Para[0030] – [0033] & Fig.1  each doorbell 130 may comprise an audio/video intercom doorbell.  An audio/video intercom doorbell can include a camera, a microphone, a speaker, and one or more doorbell user interfaces (such as a button, a touchscreen, or the like.  Each doorbell 130 may be communicatively coupled to the control box 110. & audio/video door phone system 100 which process doorbell events such as visitor pressing doorbell. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine US Patent: 10674119 B2 and Fernandez et al., the motivation being to implement an intercom is coupled to a doorbell and configured to maintain an audio channel disabled during the live video feed until the client user activates the audio channel for communication with the visitor. 

6. 	Claims 1-9, 11, 14, 16-18, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, 14-15, 17 of U.S. Patent No. 9888216 B2 in view of Fernandez et al. (US 2015/0035987 A1).

Instant application:16/883,313
U.S. Patent:  9888216 B2 
1. A method of using a doorbell comprising: 4transmitting, via UDP, at least a portion of video data that represents a video and at 5least a portion of audio data that represents audio to a remote computing device that is 6communicatively coupled to the doorbell, wherein the doorbell comprises a housing, a 7speaker, nd a visitor detection system including at least one of a 8camera, a microphone, and a motion detector; and 9transmitting, via TCP, the video data and the audio data to a remote server 10communicatively coupled to the doorbell.
2. The method of Claim 1, further comprising pausing transmitting, via TCP, the 13video data and the audio data to the remote server in response to exceeding a predetermined 14transmission capacity between the doorbell and at least one of the remote computing device 15and the remote server being less than a predetermined threshold.


further comprising detecting, via the visitor detection 18system, a presence of a visitor.
2.  The method of claim 1, further comprising detecting, via the visitor detection system, a presence of a visitor.
4. The method of Claim 2, wherein recording the video data, recording the audio 21data, transmitting at least the portion of the video data and at least the portion of 

wherein the video data defines a larger video file size 26than the portion of the video data, and the audio data defines a larger audio file size than 27the portion of the audio data.
4.  The method of claim 1, wherein the video data defines a larger video file size than the portion of the video data, and the audio data defines a larger audio file size than the portion of the audio data. 
6. The method of Claim 2, wherein pausing transmitting, via TCP, the video data 30and the audio data to the remote server is performed in response to receiving a request from the remote computing device.
 5.  The method of claim 1, wherein pausing transmitting, via TCP, the video data and the audio data to the remote server is performed in response to receiving a request from the remote computing device.
 7. The method of Claim 6, wherein the request is generated by a user selecting an 3input on a display screen of the remote computing device.
6.  The method of claim 5, wherein the request is generated by a user selecting an input on a display screen of the remote computing device.
8. The method of Claim 2, further comprising transmitting, via TCP, the video 6data and the audio data from the remote server to the remote computing device.

wherein the video data and the audio data transmitted, 9via TCP, from the remote server to the remote computing device is available for viewing 10and listening on the remote computing device at least a first predetermined amount of time 11after the recording began.
8.  The method of claim 7, wherein the video data and the audio data transmitted, via TCP, from the remote server to the remote computing device is available for viewing and listening on the remote computing device at least a first predetermined amount of time after the recording began.
11. The method of Claim 2, further comprising storing, via a ring buffer of the 17doorbell, a predetermined amount of video and audio.
9.  The method of claim 1, further comprising storing, via a ring buffer of the doorbell, a predetermined amount of video and audio.
14. The method of Claim 11, wherein transmitting the video data and audio data to 26the remote server occurs at a rate that is faster than the camera records the video data and 27the microphone records the audio data.
11.  The method of claim 9, wherein transmitting the video data and audio data to the remote server occurs at a rate that is faster than the camera records the video data and the microphone records the audio data.
17. A doorbell system comprising: 5a doorbell; 6a communication module coupled to the doorbell, the communication module 7configurable to transmit, via UDP, at least a portion of video data and at least a portion of 8audio data to a remote computing device communicatively coupled to the doorbell, and the 9communication module configurable to transmit, via TCP, the video data and the audio 10data to a remote server communicatively coupled to the doorbell; and 11a ring buffer communicatively coupled to the communication module, wherein the 12ring buffer stores a first predetermined amount of video that represents the video data and 13a first predetermined amount of audio that represents the audio data, wherein the ring buffer 14processes a queue of the video data and audio data in a first in first out manner.
18. The doorbell system of Claim 17, wherein TCP transmitted video and audio is 17stored on the remote server and represents a full version of the video data and the audio 18data, and wherein UDP transmitted video and audio represents a partial version of the video 19data and the audio data and is live-streamed on the remote computing device in near real- 20time to the video being recorded by the doorbell and the audio being recorded by the 21doorbell.

to the doorbell, the microphone configurable to record audio data;  a remote computing device communicatively coupled to the doorbell;  a remote server communicatively coupled to the doorbell;  a communication module coupled to the doorbell, the communication module configurable to transmit at least a portion of the video data and at least a portion of the audio data to the remote computing device that is communicatively coupled to the doorbell, and the communication module configurable to transmit the video data and the audio data to the remote server that is communicatively coupled to the doorbell, wherein the communication module transmits, via UDP, at least the portion of the video data and at least a portion of the audio data to the remote computing device, and the 
of audio that represents the audio data, wherein the ring buffer processes a queue of the video data and audio data in a first in first out manner;  TCP transmitted video and audio that is stored on the remote server, wherein the TCP transmitted video and audio represents a full version of the video data and the audio data;  and UDP transmitted video and audio that is live-streamed on the remote computing device in near real-time to the video being recorded by 
the camera and the audio being recorded by the microphone, wherein the UDP transmitted video and audio represents a 
wherein the first predetermined amount of 28video comprises up to 20 minutes of video and the first predetermined amount of audio comprises up to 20 minutes of audio.
14.  The doorbell system of claim 12, wherein the first predetermined amount of video comprises up to 20 minutes of video and the first predetermined amount of audio comprises up to 20 minutes of audio. 
19. The doorbell system of Claim 18, wherein the TCP transmitted video and audio 24file is able to be replayed on the remote computing device at least 15 minutes after the 25recording began.
15.  The doorbell system of claim 12, wherein the TCP transmitted video and audio file is able to be replayed on the remote computing device at least 15 minutes after the recording began.
16. The method of Claim 2, wherein the remote server is remotely located with 2 respect to both the remote computing device and the doorbell.
17.  The method of claim 1, wherein the remote server is remotely located with respect to both the remote computing device and the doorbell.

Referring to claim 1 although conflicting US Patent: 10674119 B2, does not explicitly disclose what’s claimed in instant application: 16/883,313: wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button.
 	However, in the same field of endeavor Fernandez et al. (US 2015/0035987 A1). discloses the deficient claim limitation wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button in Para[0030] – [0033] & Fig.1  each doorbell 130 may comprise an audio/video intercom doorbell.  An audio/video intercom doorbell can include a camera, a microphone, a speaker, and one or more doorbell user interfaces (such as a button, a touchscreen, or the like.  Each doorbell 130 may be communicatively coupled to the control box 110. & audio/video door phone system 100 which process doorbell events such as visitor pressing doorbell. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine US Patent: 10674119 B2 and Fernandez et al, the motivation being to implement an intercom is coupled to a doorbell and configured to maintain an audio channel disabled during the live video feed until the client user activates the audio channel for communication with the visitor. 


Allowable Subject Matter
7. 	The following is a statement of reasons for the indication of allowable subject matter:  pausing transmitting, via TCP, the 13video data and the audio data to the remote server in response to exceeding a predetermined 14transmission capacity between the doorbell and at least one of the remote computing device 15and the remote server being less than a predetermined threshold, as recited in claim 2, and claims 3-16 dependent on claim 2. Thus claims 2-16 would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and the overcoming the double patenting rejection.


Claim Rejections - 35 USC § 102
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. 	Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fernandez et al. (US 2015/0035987 A1).

 	Regarding claim 1, Fernandez  discloses a  method of using a doorbell (Para[0030] – [0033] & Fig.1 audio/video door phone system 100 which process doorbell events) comprising: 4transmitting, via UDP, at least a portion of video data that represents a video and at 5least a portion of audio data that represents audio to a remote computing device that is 6communicatively coupled to the doorbell (Para[0054] –[0056] & Fig. 2 teaches of a doorbell security system board 210 may be configured to handle digital and/or analog audio output from a microphone, analog and/or digital video output.  A doorbell security system board 210 may be configured for providing analog audio input to at least one speaker and may configured to generate lock/unlock door signals (through relay contacts).  A doorbell security system board 210 can use suitable hardware configured to support generation of suitable video formats, such as H.264 and MJPEG.  Suitable hardware may be configured to support additional video formats.  The doorbell security system may be configured to minimize overall communication latency.  Furthermore, overall communication latency from the doorbell security system board may be configured not to exceed a selected duration (e.g., 0.05 seconds, 0.5 seconds, 2 seconds, 10 seconds, or 30 seconds, mobile computing device applications configured to interface with the doorbell security system 200 and application of the mobile computing device use standard communication protocols such as UDP/IP and application is configured for process video/audio stream sent from the doorbell security system 200), wherein the doorbell comprises a housing, a 7speaker, a transmitter, a button , and a visitor detection system including at least one of a 8camera, a microphone, and a motion detector (Para[0030] – [0033] & Fig.1teaches  each doorbell 130 may comprise an audio/video intercom doorbell.  An audio/video intercom doorbell can include a camera, a microphone, a speaker, and one or more doorbell user interfaces (such as a button, a touchscreen, or the like.  Each doorbell 130 may be communicatively coupled to the control box 110. & audio/video door phone system 100 which process doorbell events such as visitor pressing doorbell); and 9transmitting, via TCP, the video data and the audio data to a remote server 10communicatively coupled to the doorbell (Para[0043] & Fig. 2 teaches transmit the digitized and/or compressed audio and video over a network connection such as TCP/IP". Para[0082] & Fig. 2 discloses  an application over a secured layer over TCP/IP on the processor core (e.g., ARM core) may handle doorbell event notification and may process a user request for video stream and a door unlock message.  On reception of a doorbell trigger, a client application may be notified either through the direct connection between the doorbell security system board 210 and the mobile computing device 220 or through a back-end server mechanism.  Once the user accepts a notification, the doorbell security system server may begin streaming video and establish a bi-directional audio link between the board 210 and the mobile computing device.  The door lock/unlock command may be passed over a secured TCP/IP link between the two. Para [0106] & Fig. 2 that the doorbell security system 200 may include a mobile computing device running an SIP server.  These embodiments may include communicating audio, video, and/or notifications over an SIP connection through the SIP server running on the mobile computing device.  The SIP server may be running on a mobile computing device such as a tablet computing device (e.g., an iPad, Android tablet, or the like).  The SIP server running on the mobile computing device may be configured to maintain one or more SIP connections between a mobile computing device 220 and the doorbell security system board 210.  For example, the SIP server mobile computing device may be located within a household equipped with the doorbell security system 200.  In other implementations, the SIP server mobile computing device may be located remotely from a location of the doorbell security system.  Additionally, audio and/or video may be communicated between the board 210 and the other mobile computing device 220 via the SIP connection through the SIP server of the mobile computing device. Thus the SIP server acts as remote server and communicates audio and/or video between the board and other mobile computing device). 

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2015/0035987 A1) in view of Stout et al. (US 2015/0185964 A1) and   Seo et al. (US 2006/0195872 A1).

 	Regarding claim 17, Fernandez discloses  4aa a doorbell system  (Figs 1-2 & Para[0030] teaches of the audio/video door phone system 100) comprising: 5a doorbell (Para[0032] & Fig 1-2 teaches of the doorbell 130); 6a communication module coupled to the doorbell (Para[0033] & Figs 1-2 teaches of the doorbell 130 communicatively coupled to the control box 110 & Para[0038] teaches of the board 210 communicatively coupled to doorbells 230), the communication module 7configurable to transmit, via UDP, at least a portion of video data and at least a portion of 8audio data to a remote computing device communicatively coupled to the doorbell (Para[0056] & Fig. 2 teaches of the mobile computing device applications configured to interface with the doorbell security system 200 and application of the mobile computing device use standard communication protocols such as UDP/IP and application is configured for process video/audio stream sent from the doorbell security system 200), and the 9communication module configurable to transmit, via TCP, the video data and the audio 10data to a remote server communicatively coupled to the doorbell (Para[0043] & Fig. 2 teaches transmit the digitized and/or compressed audio and video over a network connection such as TCP/IP". Para[0082] & Fig. 2 discloses  an application over a secured layer over TCP/IP on the processor core (e.g., ARM core) may handle doorbell event notification and may process a user request for video stream and a door unlock message.  On reception of a doorbell trigger, a client application may be notified either through the direct connection between the doorbell security system board 210 and the mobile computing device 220 or through a back-end server mechanism.  Once the user accepts a notification, the doorbell security system server may begin streaming video and establish a bi-directional audio link between the board 210 and the mobile computing device.  The door lock/unlock command may be passed over a secured TCP/IP link between the two. Para [0106] & Fig. 2 that the doorbell security system 200 may include a mobile computing device running an SIP server.  These embodiments may include communicating audio, video, and/or notifications over an SIP connection through the SIP server running on the mobile computing device.  The SIP server may be running on a mobile computing device such as a tablet computing device (e.g., an iPad, Android tablet, or the like).  The SIP server running on the mobile computing device may be configured to maintain one or more SIP connections between a mobile computing device 220 and the doorbell security system board 210.  For example, the SIP server mobile computing device may be located within a household equipped with the doorbell security system 200.  In other implementations, the SIP server mobile computing device may be located remotely from a location of the doorbell security system.  Additionally, audio and/or video may be communicated between the board 210 and the other mobile computing device 220 via the SIP connection through the SIP server of the mobile computing device. Thus the SIP server acts as remote server and communicates audio and/or video between the board and other mobile computing device); 

Para [0033] teaches of the media playback device to store the audio data in a circular buffer corresponding to the predetermined amount of audio data (e.g., 10 minutes, thirty minutes etc. & Para [0029] teaches of the media content include audio content, video content). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of providing client user surveillance and communication with visitor at door by TCP and UDP protocols of Fernandez with the method of temporarily storing data of Stout in order to provide a system in which the oldest audio data can be continually overwritten with newly recorded data thus reduces the buffer size. 
 	Fernandez in view of Stout does not explicitly disclose wherein the ring 14buffer processes a queue of the video data and audio data in a first in first out manner. However Seo discloses wherein the ring 14buffer processes a queue of the video data and audio data in a first in first out manner (Para [0041] teaches of the circular buffer with the FIFO structure configured for storing both video and audio data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the 

	Regarding claim 2720, Stout further discloses the doorbell system, wherein the first predetermined amount of 28video comprises up to 20 minutes of video and the first predetermined amount of audio  comprises up to 20 minutes of audio (Para [0033] teaches of storing audio teaches of the predetermined amount (e.g., 10 minutes, thirty minutes etc. Para [0029] teaches of the media content include audio content, video content)). Motivation to combine as indicated in claim 17.

14. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2015/0035987 A1) in view of Stout et al. (US 2015/0185964 A1) and  Seo et al. (US 2006/0195872 A1) in further view of Gaveney, JR et al. (US 2015/0208032 A1).

 	Regarding claim 18, Fernandez in view of Stout and Seo discloses the doorbell system of claim 17. Fernandez further discloses TCP transmitted video and audio; and wherein UDP transmitted video and audio, and video being recorded by the doorbell and the audio being recorded 21by the doorbell (Para[0056] & Fig. 2 teaches of the mobile computing device applications configured to interface with the doorbell security system 200 and application of the mobile computing device use standard communication protocols such as UDP/IP and application is configured for process video/audio stream sent from the doorbell security system 200 Para[0043] & Fig. 2 teaches of the board 210  connected to doorbell unit 230 compress and transmit the compressed audio/video over a network connection such as a TCP/IP (Internet) link from board 210).
 	Fernandez in view of Stout and Seo does not explicitly disclose, wherein transmitted video and audio is 17stored on the remote server and represents a full version of the video data and the audio 18data, and wherein transmitted video and audio represents a partial version of the 19video data and the audio data and is live-streamed on the remote computing device in 20near real-time to the video being recorded by the doorbell and the audio being recorded 21by the doorbell. However Gaveney, JR discloses wherein transmitted video and audio is 17stored on the remote server and represents a full version of the video data and the audio 18data (Para[0068] & Fig 8B teaches of the content data is captured or created from the smart device 841, the user can preferably save the content data to memory of the smart device 841 and/or to a cloud-based 837 content data storage server using save features on the smart device 841, where the content data is stored & Fig 8c & Para [0072] the content data can be saved and stored locally on the computing device 892, remotely in the cloud 887 on a remote server or both); wherein transmitted video and audio represents a partial version of the 19video data and the audio data and is live-streamed on the remote computing device in 20near real-time to the video (Para[0048] – [0049] & Figs 1-2  teaches of the video data is live-streamed from video capturing device 101 to periphery display device & focus on selecting portions of the target Para[0083] teaches of the video data, or representation thereof, can be live-streamed to the smart phone 1073 or other internet enabled device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of providing client user surveillance and communication with visitor at door by TCP and UDP protocols and using a circular buffer having a FIFO structure of Fernandez and Stout in further view of Seo with the method of live-streaming content based on the portions selected of Gaveney in order to provide a system in which the video experience is expanded by providing dynamic self-video capability

15. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2015/0035987 A1) in view of Stout et al. (US 2015/0185964 A1) in further view of Seo et al. (US 2006/0195872 A1) and Gaveney, JR et al. (US 2015/0208032 A1) and Mayer et al (US 2008/0145050 A1). 

23 	Regarding claim 19, Fernandez in view of Stout in further view of Seo and Gaveney, JR discloses the doorbell system of claim 18. Fernandez further discloses TCP transmitted video and 24audio file (Para [0043] & Figs. 2, 5). 
 	Fernandez in view of Stout in further view of Seo and Gaveney, JR does not explicitly disclose, wherein the transmitted video and 24audio file is able to be replayed on the remote computing device at least 15 minutes after 25the recording began. However Mayer discloses wherein the transmitted video and 24audio file is able to be replayed on the remote computing device at least 15 minutes after 25the recording began (Para [0035] teaches of enabling users to request reply and replay up to a certain time limit after the start of events (for example: 15 minutes)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of providing client user surveillance and communication with visitor at door by TCP and UDP protocols and using a circular buffer having a FIFO structure and live-streaming the data of Fernandez in view of and Stout in further view of Seo and Gaveney, JR with the method of able to set the replay time of the recording of Mayer in order to provide a system that saves bandwidth.

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425